IN THE SUPREME COURT OF THE STATE OF DELAWARE

 GARY G. CAMPBELL,                      §
                                        §
       Defendant Below,                 §     No. 97, 2021
       Appellant,                       §
                                        §     Court Below - Superior Court
       v.                               §     of the State of Delaware
                                        §
 STATE OF DELAWARE,                     §     Cr. I.D. No. 0205011488 (K)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: April 6, 2021
                          Decided:   April 13, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                    ORDER

      After consideration of the notice to show cause and the response, it appears to

the Court that:

      (1)    On March 25, 2021, the appellant, Gary G. Campbell, filed a notice of

appeal from a Superior Court order denying a motion for sentence correction. The

Superior Court order was dated and docketed on February 16, 2021. Under Supreme

Court Rules 6 and 11, a timely notice of appeal should have been filed on or before

March 18, 2021.

      (2)    The Senior Court Clerk issued a notice directing Campbell to show

cause why this appeal should not be dismissed as untimely filed. In response to the

notice to show cause, Campbell states that restrictions imposed because of the
COVID-19 pandemic caused delays in receipt of materials from the law library and

an inmate account statement to support an in forma pauperis application.

       (3)     This Court “affords pro se litigants a degree of leniency in filing

documents on appeal.”1 For example, this Court generally will not dismiss an appeal

merely because an indigent litigant initially fails to include a complete in forma

pauperis application with the notice of appeal.2 But this Court lacks jurisdiction to

consider an appeal when the notice of appeal is not timely filed, unless the appellant

can demonstrate that the failure to file a timely notice of appeal is attributable to

court-related personnel.3 A notice of appeal must be received by the Court within

the applicable time period to be effective.4 Although this Court issued an order

extending filing deadlines that expired between March 23, 2020 and June 30, 2020,

due to the COVID-19 pandemic, the March 18, 2021, deadline for Campbell to file

the notice of appeal was not affected by that order. The failure to file a timely appeal

in this case is not attributable to court-related personnel.5 Therefore, the appeal must

be dismissed.


1
  Beck v. Del. Attorney General, 2018 WL 619708, at *1 (Del. Jan. 29, 2018).
2
  E.g., Duffy v. State, 2021 WL 245304 (Del. Jan. 25, 2021).
3
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
4
  DEL. SUPR. CT. R. 10(a).
5
  See Duffy, 2021 WL 245304 (dismissing as untimely an appeal that was filed two days late, and
holding that pandemic-related restrictions and delays at the prison were not attributable to court-
related personnel); Campbell v. State, 2018 WL 500130 (Del. Jan. 19, 2018) (dismissing untimely
appeal in which another appellant argued that three weeks elapsed before the prison law library
notified him that it did not have the forms to file an appeal and “two weeks passed before the
Superior Court informed him that he had filed his notice of appeal in the wrong court and needed


                                                2
       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                            BY THE COURT:


                                            /s/ Gary F. Traynor
                                            Justice




to file his notice of appeal in the Supreme Court”); Johnson v. State, 2006 WL 197180 (Del. Jan.
24, 2006) (holding that untimeliness of appeal was not attributable to court-related personnel
where appellant argued that he had to wait several weeks before gaining access to the prison law
library and that his receipt of his inmate account statement was delayed).


                                               3